FILED
                                                                              15-0299
                                                                              4/20/2015 11:01:54 AM
                                                                              tex-4948712
                                                                              SUPREME COURT OF TEXAS
                                                                              BLAKE A. HAWTHORNE, CLERK




                   No. ___________
                              In the
                      Supreme Court of Texas
        TEXAS STATE BOARD OF EXAMINERS OF MARRIAGE AND FAMILY
    THERAPISTS; CHERYL GOMEZ IN HER CAPACITY AS EXECUTIVE DIRECTOR;
       MICHAEL PUHL, IN HIS CAPACITY AS PRESIDING OFFICER; TEXAS
             ASSOCIATION FOR MARRIAGE AND FAMILY THERAPY,
                                      Petitioners,
                                  v.
                      TEXAS MEDICAL ASSOCIATION,
                                      Respondent.


              On Petition for Review to the Third Court of Appeals
                                at Austin, Texas


             UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME
                     TO FILE PETITION FOR REVIEW



       Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 53.7(f),

Petitioners, the Texas State Board of Examiners of Marriage and Family

Therapists, Cheryl Gomez, Michael Puhl,* and the Texas Association for

Marriage and Family Therapy, file this unopposed joint motion for extension

*
 Cheryl Gomez and Michael Puhl have replaced Charles Horton and Sandra DeSobe, the
parties to the judgments below, as executive director and presiding officer, respectively.
They are automatically substituted as the parties in this Court pursuant to Texas Rule of
Appellate Procedure 7.2(a).
of time requesting a 31-day extension of time to file their Petition for Review.

No prior extensions have been requested.

                                       I.

        This case comes to the Court from the Third Court of Appeals in

Austin, Texas. The case number in that court was 03-13-00077-CV, and the

style was the same, Texas State Board of Examiners of Marriage and

Family Therapists, et al. v. Texas Medical Association.          The court of

appeals’ judgment issued on November 21, 2014. Petitioners filed a motion

for en banc reconsideration on December 8, 2014.            The court denied

Petitioners’ motion on March 10, 2015.

                                      II.

        Petitioners’ Petition for Review is currently due on Friday, April 24.

See TEX. R. APP. P. 53.7(a)(2). Petitioners seek a 31-day extension of that

deadline, which would make their petition due on or before Monday, May 25,

2015.

                                      III.

        Counsel for both the Texas State Board of Examiners of Marriage and

Family Therapists and the Texas Association for Marriage and Family

Therapy have had multiple briefing deadlines in other cases in the weeks



                                       2
leading up to the current April 24, 2015 deadline. Petitioners respectfully

request this additional time not for purposes of delay, but to review the

record on appeal and to analyze the relevant law so as to provide the Court

with a thorough and helpful brief. This is Petitioners’ first such request, and

counsel for Respondent does not oppose it.




                                      3
                                   PRAYER

      Petitioners respectfully request the Court to grant their motion for

extension of time to extend the deadline of their Petition for Review to May

25, 2015.

                                         Respectfully submitted.

BAKER BOTTS L.L.P.                       KEN PAXTON
                                         Attorney General of Texas
/s/ Thomas R. Phillips
THOMAS R. PHILLIPS                       CHARLES E. ROY
State Bar No. 00000102                   First Assistant Attorney General

DAVID T. ARLINGTON                       SCOTT A. KELLER
State Bar No. 00790238                   Solicitor General
GAVIN R. VILLAREAL
State Bar No. 24008211                   /s/ Dustin M. Howell
                                         DUSTIN M. HOWELL
98 San Jacinto Blvd., Suite 1500         Assistant Solicitor General
Austin, Texas 78701-4039                 State Bar No. 24050169
Tel.: (512) 322-2678
Fax: (512) 322-8392                      OFFICE OF THE ATTORNEY GENERAL
tom.phillips@bakerbotts.com              P.O. Box 12548 (MC-059)
                                         Austin, Texas 78711-2548
COUNSEL FOR APPELLANT/CROSS-             Tel.: (512) 936-0826
APPELLEE TEXAS ASSOC. FOR                Fax: (512) 474-2697
MARRIAGE AND FAMILY THERAPY              dustin.howell@texasattorneygeneral.gov

                                         COUNSEL FOR APPELLANTS/CROSS-
                                         APPELLEES TEXAS STATE BOARD OF
                                         EXAMINERS OF MARRIAGE AND
                                         FAMILY THERAPISTS, CHERYL
                                         GOMEZ, AND MICHAEL PUHL




                                     4
                      CERTIFICATE OF CONFERENCE

     On April 19, 2015, undersigned counsel conferred by email with counsel

for respondent, David Bragg, who confirmed this motion is unopposed.

                                        /s/ Dustin M. Howell
                                        DUSTIN M. HOWELL



                        CERTIFICATE OF SERVICE

     On April 20, 2015, this motion was served via File & Serve Xpress and

email on:

     David F. Bragg
     LAW OFFICES OF DAVID F. BRAGG, P.C.
     1010 Chestnut St.
     Bastrop, Texas 78602
     Fax: (512) 581-0245
     dfbragg@sbcglobal.net


                                        /s/ Dustin M. Howell
                                        DUSTIN M. HOWELL




                                    5